Case 2:20-cv-10113-DMG-MRW Document 14 Filed 12/16/20 Page 1 of 1 Page ID #:79




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     Amanda Seabock, Esq., SBN 289900
 4   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
 6   amandas@potterhandy.com
     Attorneys for Plaintiff BRIAN WHITAKER
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10   BRIAN WHITAKER,                                )    Case No.: 2:20-CV-10113-DMG-MRW
                                                    )
11                 Plaintiff,                       )    NOTICE OF SETTLEMENT AND
                                                    )    REQUEST TO VACATE ALL
12      v.                                          )    CURRENTLY SET DATES
                                                    )
13   DUESENBERG INVESTMENT                          )
     COMPANY, a California Partnership;             )
14                                                  )
     CLYDE A. BLANCHARD AND                         )
15   ASSOCIATES, INC., a California                 )
     Corporation; and Does 1-10,                    )
16                                                  )
                Defendants.                         )
17                                                  )
18           The plaintiff hereby notifies the court that a global settlement has been reached in
19   the above-captioned case and the parties would like to avoid `any additional expense,
20   and to further the interests of judicial economy.
21           The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
22   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
23   parties, will be filed within 60 days.
24
25   Dated: December 16, 2020                  CENTER FOR DISABILITY ACCESS
26                                                      /s/ Amanda Seabock
                                                        Amanda Seabock
27                                                      Attorney for Plaintiff
28


     Notice of Settlement                     -1-                   2:20-CV-10113-DMG-MRW
